NUMBER 13-09-00108-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  BARRY DWAYNE MINNFEE



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curam (1)


 Relator, Barry Dwayne Minnfee, pro se, filed a petition for writ of mandamus on
February 26, 2009, through which he generally appears to request enforcement of an
alleged default judgment. 
	The Court, having examined and fully considered the petition for writ of mandamus
is of the opinion that the petition should be denied. The petition fails to clearly ask this
Court to command another to do or refrain from doing some act, and further fails to allege
or show the violation of a ministerial duty or a clear abuse of discretion.  See Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).  Moreover, the petition for writ of mandamus
fails to comply with the Texas Rules of Appellate Procedure.  See generally Tex. R. App.
P. 52.3.  Accordingly, the petition for writ of mandamus is DENIED.  See id. 52.8(a). 



								PER CURIAM


Memorandum Opinion delivered and filed
this 27th day of February, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).